DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

     Allowable Subject Matter
2.	Claims 1, 3-12 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A voltage detection unit that detects voltage across one of the resistors corresponding to phase voltage of one of the coils; and a current detection unit that detects phase current flowing through the one of the coils, and wherein the control unit calculates power supplied to the motor based on the voltage across the one of the resistors and the phase current flowing through the one of the coils including remaining claim limitations. 
As per independent claim 5: The control unit detects an abnormality of the motor device or a driven device that is driven by the motor based on a detection result of the vibration detection unit together with power detected by the power detection circuit including remaining claim limitations.
As per independent claim 7: The control unit detects an abnormality of the motor device or a driven device that is driven by the motor based on a detection result of the temperature detection unit together with power detected by the power detection circuit including remaining claim limitations.
As per independent claim 10: A threshold setting switch for setting a power upper limit threshold or a power lower limit threshold to detect overload or light load, wherein the power detection circuit and the control unit are housed in the terminal box, and the control unit detects a 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,692,394 to Hill discloses a motor power control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.